


Exhibit 10.69

EGTRRA AMENDMENT
TO THE
WELLPOINT 401(k) RETIREMENT SAVINGS PLAN
(As Amended Through March 1, 2002)

        The WellPoint 401(k) Retirement Savings Plan ("Plan"), as amended
through March 1, 2002, is further amended effective as of January 1, 2002 to
reflect additional changes made by the Economic Growth and Tax Relief
Reconciliation Act of 2001 ("EGTRRA"). In addition, the Plan is amended for
other technical and administrative changes as of the dates specifically provided
below:

        1.    Section 2.09(a)(7) is amended, effective for Plan Years beginning
on and after January 1, 1998, by adding a sentence at the end to clarify the
items included as elective deferrals under a cafeteria plan described in Code
Section 125.

        Amounts treated as elective deferrals under a cafeteria plan described
in Code Section 125 include any amounts not available to a Participant in cash
in lieu of group health coverage because the Participant is unable to certify
that he or she has other health coverage.

        2.    Section 2.25 defining "Remuneration" is amended, effective for
Limitation Years beginning on and after January 1, 1998, by adding a sentence at
the end to clarify items included as elective deferrals under a cafeteria plan.

        Amounts treated as elective deferrals under a cafeteria plan described
in Code Section 125 include any amounts not available to a Participant in cash
in lieu of group health coverage because the Participant is unable to certify
that he or she has other health coverage.

        3.    Section 5.03 is amended effective as of January 1, 2002 to limit
the allocations of Special Contributions.

        Other than a Bonus Contribution described in Section 5.10 below, and
subject to Section 18.06, a Participating Company may authorize a qualified
nonelective employer contribution to the extent needed to satisfy the tests
described in the Testing Salary Deferral and Matching Contributions Appendix to
the Plan. The contribution will be allocated to the Accounts of Eligible
Employees who are Non-Highly Compensated Employees from the lowest paid to the
highest paid in an amount up to or equal to their Code Section 415 allocation
limit or, effective January 1, 2002, an amount up to or equal to 25% of such
Non-Highly Compensated Employee's Remuneration.

        4.    Section 5.06 is amended effective July 1, 2002 by adding the
following sentence at the end to authorize a contribution to be allocated to
former participants in the Blue Cross and Blue Shield of Missouri 401(k) Savings
Program ("RightCHOICE Plan") whose accounts were decreased by early redemption
charges incurred in connection with the merger of the RightCHOICE Plan into the
Plan.

        As soon as administratively possible following the merger of the Blue
Cross and Blue Shield of Missouri 401(k) Savings Program ("RightCHOICE Plan")
into the Plan, an allocation will be made to the Account of each Participant who
is an Employee on July 1, 2002, other than a Participant who is a Highly
Compensated Employee, whose account in the RightCHOICE Plan was decreased prior
to the merger to reflect any early redemption fees incurred in order to
accommodate the transfer of assets from the RightCHOICE Plan to the Plan. The
amount of the allocation to an affected Participant's Account will be equal to
the portion of such fees charged against the Participant's account in the
RightCHOICE Plan.

--------------------------------------------------------------------------------

        5.    Section 9.04(c) is amended to reduce the suspension period
following a hardship withdrawal as authorized by EGTRRA as of the dates
specified.

        (c)    Suspension.    Effective July 1, 2001, any withdrawal from a
Participant's Salary Deferral Contributions Account under this Section will
result in a suspension of the Participant's right to elect Salary Deferral
Contributions under the Plan and to make pre-tax and post-tax elective
contributions under all other qualified and nonqualified plans maintained by an
Affiliated Company ("Other Elective Contributions"). The suspension will
continue for a period of 12 months (6 months effective January 1, 2002, subject
to Section 18.06) following the effective date of the withdrawal. The aggregate
amount of a Participant's Salary Deferral Contributions to this Plan and the
Participant's Other Elective Contributions in the Plan Year immediately
following the Plan Year in which the hardship withdrawal is made will not exceed
the Code Section 402(g) limit reduced by the amount of his or her Salary
Deferral Contributions made to this Plan and Other Elective Contributions made
in the Plan Year in which the hardship withdrawal is made. Any suspension in
effect on January 1, 2002 attributable to a hardship withdrawal prior to that
date will continue in effect under the terms of the Plan as in effect at the
effective date of such withdrawal. Effective January 1, 2003, the reduction of
the Code Section 402(g) limit applicable to a Participant's Salary Deferral
Contributions in the Plan Year following the year in which the Participant makes
a hardship withdrawal will be eliminated.

        6.    Section 11.01 is amended effective January 1, 2002 to confirm the
elimination of the same desk rule as authorized by EGTRRA.

        Effective January 1, 2002, and subject to Section 18.06, with respect to
any distribution or severance from employment on or after that date, a
Participant's benefits will become payable upon the Participant's termination of
employment due to death, disability or severance from employment or, subject to
Code Section 401(k)(10), a termination of the Plan without establishment of a
successor plan. Prior to 2002, Plan benefits will become distributable when
(a) the Participant separates from service, including but not limited to a
separation due to death, disability or retirement, (b) subject to Code
Section 401(k)(10), if substantially all the assets of a trade or business are
sold to an unrelated corporation, the Participant continues employment with the
unrelated corporation and the Participating Company continues to maintain this
Plan, or (c) subject to Code Section 401(k)(10), if a Participating Company's
interest in a subsidiary is sold to an unrelated entity and the Participant
continues employment with the subsidiary and the Participating Company continues
to maintain this Plan.

        7.    Section 11.10(a) defining "Eligible Rollover Distribution" is
amended effective January 1, 2002 to reflect the changes made to the statutory
definition under EGTRRA.

        (a)    Eligible Rollover Distribution.    An Eligible Rollover
Distribution is any distribution of all or any portion of the balance to the
credit of the Distributee, except that an Eligible Rollover Distribution does
not include: any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee's designated Beneficiary, or for a
specified period of 10 years or more; any distribution to the extent that
distribution is required under Code Section 401(a)(9); effective January 1,
1999, any hardship distribution described in Code Section 401(k)(2)(B)(i)(IV);
and the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities). Effective with respect to distributions made on
and after January 1, 2002, (i) no portion of a hardship distribution is
includible in an Eligible Rollover Distribution and (ii) a portion of a
distribution will not fail to be an eligible rollover

2

--------------------------------------------------------------------------------

distribution merely because it consists of after-tax employee contributions that
are not includible in gross income, provided, however, that such portion may be
transferred only to an individual retirement account or annuity described in
Code Sections 408(a) or (b), or to a qualified defined contribution plan
described in Code Sections 401(a) or 403(a) that agrees to separately account
for the transferred amounts, including separately accounting for the portion
includible in gross income and the part that is not so includible.

        8.    Section 11.10(b) defining "Eligible Retirement Plan" is amended
effective January 1, 2002 to reflect the changes made to the statutory
definition under EGTRAA.

        (b)    Eligible Retirement Plan.    An Eligible Retirement Plan is an
individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b), an annuity plan described
in Code Section 403(a), or a qualified trust described in Code Section 401(a),
that accepts the Distributee's Eligible Rollover Distribution. However, in the
case of an Eligible Rollover Distribution to the surviving spouse, an Eligible
Retirement Plan is an individual retirement account or individual retirement
annuity. Effective with respect to distributions made on and after January 1,
2002, the following changes apply: (i) an Eligible Retirement Plan also includes
an annuity contract described in Code Section 403(b) and an eligible plan under
Code Section 457(b) that is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state, provided the plan agrees to separately account for amounts transferred
into such plan from this Plan and (ii) in the case of a distribution to a
surviving spouse, the limitation to an individual retirement account or an
individual retirement annuity ceases to apply. This definition of eligible
retirement plan also applies in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the alternate payee under a
qualified domestic relations order within the meaning of Code Section 414(p), to
any plan described in Code Section 402(c)(8)(B), the terms of which permit the
acceptance of a direct transfer from an alternate payee.

        9.    Section 18.06 is added effective January 1, 2002, to distinguish
provisions that require agreement between the Company and the relevant union.

        18.06.    Contingent Provision.    A provision that references this
Section will not apply to an Employee whose terms of employment are subject to a
collective bargaining agreement unless and to the extent that the Company and
the relevant union enter into a written agreement confirming the application of
such provision.

        10.  Section 1.03(b) of Appendix I: Testing Salary Deferral and Matching
Contributions is amended effective January 1, 2002 to reflect the elimination of
the multiple use limitation as authorized by EGTRRA.

        (b)    Multiple Use Limitation.    The following provision applies in
Plan Years beginning before 2002. If testing under Sections 1.02 and 1.03
results in the multiple use of the alternative limitation, the amount over the
aggregate limit described in Treasury Regulation section 1.401(m)-2(b)(3) will
be treated as an Excess Deferral Contribution described in Section 1.02 and
returned to Highly Compensated Employees as described therein. Effective for
Plan Years beginning after 2001, this Section 1.03(b) is repealed.

        11.  Section 1.01 of Appendix II: Limitations on Allocations is amended
effective for limitation years beginning on and after January 1, 2002 to
incorporate the increased contribution limits under Code Section 415(c)(3)
authorized by EGTRRA.

        Basic Limitation.    The total Annual Addition to Participants' Accounts
under this Plan and under any other defined contribution plan maintained by an
Affiliated Company may not, for any Limitation Year beginning after 1994, exceed
the lesser of (i) the dollar limit which is

3

--------------------------------------------------------------------------------

$30,000 ($40,000 effective January 1, 2002) indexed for cost of living changes
consistent with Code Section 415(d) or (ii) 25% (100% effective January 1, 2002)
of the Participant's Remuneration for that Limitation Year. The changes
applicable effective January 1, 2002, are subject to Section 18.06.

        12.  Appendix IV:  Top Heavy Provisions is amended effective January 1,
2002 to incorporate changes to the top heavy rules authorized by EGTRRA.

        (i)    Section 1.01(b) is revised as follows:

        (b)  Effective January 1, 2002, Key Employee shall mean any Employee or
former Employee who at any time during the Plan Year containing the
determination date was either:

        (i)    an officer having annual Remuneration greater than $130,000 (as
adjusted under Code Section 416(i));

        (ii)  a five percent owner of the Company; or

        (iii)    a one percent owner of the Company having annual Remuneration
of more than $150,000 within the meaning of Code Section 415(c)(3). The
determination of who is a key employee will be made consistent with Code
Section 416(i) and related regulations.

        Prior to 2002, Key Employee shall mean, with respect to any Plan Year, a
Participant or former Participant (and the Beneficiaries of a deceased
Participant) who, at any time during the Plan Year containing the Determination
Date for the Plan Year in question, or any of the four immediately preceding
Plan Years, was:

        (i)    An officer of the Company whose annual Remuneration exceeds 50%
of the amount in effect under Code Section 415(b)(1)(A) for the calendar year in
which such Plan Year ends;

        (ii)  One of the 10 Employees whose annual Remuneration from the Company
exceeds the limitation in effect under Code Section 415(c)(1)(A) and who owns or
is considered as owning more than a 1/2% ownership interest and one of the 10
largest percentage ownership interests in the Company;

        (iii)  A 5% owner of the Company; or

        (iv)  A 1% owner of the Company having an annual Remuneration of more
than $150,000.

        For purposes of this definition, no more than 50 employees (or, if less
than 50, either 3 employees or 10% of all employees, whichever is greater) shall
be treated as officers. For purposes of determining the number of officers taken
into account, employees described in Code Section 414(q)(8) will be excluded. In
addition, for purposes of determining ownership percentages hereunder, the
constructive ownership rules of Code Section 318 shall apply as provided by Code
Section 416(i)(1)(B). For purposes of paragraph (ii) above, if 2 Employees have
the same interest in the Company, the Employee having greater annual
compensation from the Company shall be treated as having a larger interest. For
purposes of determining 5% and 1% owners, neither the aggregation rules nor the
rules of subsections (b), (c), and

4

--------------------------------------------------------------------------------

(m) of Code Section 414 apply. Inherited benefits will retain the character of
the benefits of the employee who performed services for the Company.

        (ii)  Section 1.01(d) is revised as follows:

        (d)  "Top-Heavy Ratio" shall mean for this Plan or the Required
Aggregation Group or Permissive Aggregation Group, as applicable, the fraction,
the numerator of which is the sum of the account balances under the aggregated
defined contribution plans of all Key Employees as of the Determination Date,
including any part of any account balance distributed in the 5-year period
(1-year period effective January 1, 2002) ending on the Determination Date, and
the present value of accrued benefits, including any part of any accrued benefit
distributed in the 5-year period (1-year period effective January 1, 2002)
ending on the Determination Date, under the aggregated defined benefit plans of
all Key Employees as of the Determination Date, and the denominator of which is
the sum of all account balances, including any part of any account balance
distributed in the 5-year period (1-year period effective January 1, 2002)
ending on the Determination Date, under the aggregated defined contribution
plans for all Participants and the present value of accrued benefits under the
defined benefit plans, including any part of any accrued benefit distributed in
the 5-year period (1-year period effective January 1, 2002) ending on the
Determination Date, for all Participants as of the Determination Date,
determined in accordance with Code Section 416 and the regulations thereunder.
The accrued benefit of a Participant other than a Key Employee shall be
determined under (a) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Company, or (b) if no
such method exists, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional rule of Code Section 411(b)(1)(C).
The accrued benefit for a defined contribution plan will be determined on the
most recent valuation date within a 12-month period ending on the Determination
Date. The accrued benefit for a defined benefit plan will be determined on the
valuation date used for computing plan costs for minimum funding. No accrued
benefit for any Participant or Beneficiary shall be taken into account for
purposes of calculating the Top-Heavy Ratio with respect to (i) a Participant
who is not a Key Employee with respect to the Plan Year in question, but who was
a Key Employee with respect to a prior Plan Year, or (ii) an Employee who has
performed no services for any Affiliated Company within the five-year period
(one-year period effective January 1, 2002) ending with the Determination Date,
unless such Employee becomes reemployed after such 5-year period (one-year
period effective January 1, 2002).

        (iii)  A new clause is added at the end of Section 1.03(b):

        (iv)  Matching Contributions.    For Plan Years beginning after 2001,
Matching Contributions will be taken into account as employer contributions for
purposes of the minimum contribution in a top heavy plan year.

        IN WITNESS WHEREOF, WellPoint Health Networks Inc. caused this Amendment
to be executed this 4th day of December, 2002.

WELLPOINT HEALTH NETWORKS INC.
  
By:
/s/ J. THOMAS VAN BERKEM

--------------------------------------------------------------------------------


 
Date:
December 4, 2002

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------
